Title: To James Madison from Robert Fulton, January 1810 (Abstract)
From: Fulton, Robert
To: Madison, James


January 1810. In January 1809 at Kalorama, Joel Barlow’s District of Columbia estate, Fulton demonstrated his torpedo to JM, Jefferson, and members of Congress. Favorable response encourages him to present details of his experiments in France and England, which have enabled him to correct the torpedo’s past defects. Asserts that his invention will prevent the necessity of an expensive naval shipbuilding program, with its attendant threat to republicanism, and allow the government to “direct the genius and resources of our country to useful improvements, to the sciences, the arts, education, the amendment of the public mind and morals.”
